Title: Thomas Jefferson to Jeremiah Greenleaf, 5 July 1819
From: Jefferson, Thomas
To: Greenleaf, Jeremiah


          
            Monticello July 5. 19.
          
          Th: Jefferson presents his compliments to mr Greenleaf and his thanks for the pamphlet on grammar which came to hand yesterday. the torpor of age and drudgery of letterwriting give him little time to read, and little power of profiting by the advances & improvements in every branch of science. he rejoices however to see them going on, for the benefit of future generations, who he doubts not will be as much beyond us in science, as we are beyond the generations which burnt witches and hung quakers. he salutes mr Greenleaf with respect.
        